UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14804 GENERAL ELECTRIC CAPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1109503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At October 29, 2008, 1,062 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $1,000 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Services, Inc. Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II – Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 6. Exhibits 36 Signatures 37 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates, commodity and equity prices and the value of financial assets; continued volatility and further deterioration of the capital markets; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended September 30 Nine months ended September 30 (In millions) 2008 2007 2008 2007 Revenues Revenues from services (Note 3) $ 17,852 $ 17,789 $ 54,027 $ 52,308 Sales of goods 579 277 1,474 337 Total revenues 18,431 18,066 55,501 52,645 Costs and expenses Interest 6,723 5,780 19,242 16,478 Operating and administrative 4,730 4,696 14,233 13,595 Cost of goods sold 486 236 1,264 284 Investment contracts, insurance losses and insurance annuity benefits 839 889 2,557 2,744 Provision for losses on financing receivables 1,641 1,190 4,453 3,132 Depreciation and amortization 2,363 1,998 6,629 5,854 Minority interest in net earnings of consolidated affiliates 96 54 184 189 Total costs and expenses 16,878 14,843 48,562 42,276 Earnings from continuing operations before income taxes 1,553 3,223 6,939 10,369 Benefit (provision) for income taxes 457 (4 ) 301 (1,327 ) Earnings from continuing operations 2,010 3,219 7,240 9,042 Loss from discontinued operations, net of taxes (Note 2) (170 ) (1,352 ) (568 ) (1,986 ) Net earnings 1,840 1,867 6,672 7,056 Dividends (272 ) (1,225 ) (2,291 ) (6,029 ) Retained earnings at beginning of period 41,164 35,885 38,351 35,500 Retained earnings at end of period $ 42,732 $ 36,527 $ 42,732 $ 36,527 See accompanying notes. (3) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Financial Position (In millions) September 30, 2008 December 31, 2007 (Unaudited) Assets Cash and equivalents $ 13,075 $ 9,439 Investment securities 43,188 44,941 Inventories 73 63 Financing receivables – net (Notes 5 and 6) 421,788 384,067 Other receivables 21,072 22,078 Property, plant and equipment, less accumulated amortization of $28,931 and $24,477 65,779 63,746 Goodwill (Note 7) 26,319 25,427 Other intangible assets – net (Note 7) 4,192 4,509 Other assets 81,628 83,392 Assets of discontinued operations (Note 2) 1,238 8,823 Total assets $ 678,352 $ 646,485 Liabilities and equity Short-term borrowings (Note 8) $ 215,409 $ 192,420 Accounts payable 13,952 14,714 Long-term borrowings (Note 8) 321,019 308,502 Investment contracts, insurance liabilities and insurance annuity benefits 34,886 34,359 Other liabilities 23,951 26,522 Deferred income taxes 10,327 9,099 Liabilities of discontinued operations (Note 2) 743 1,692 Total liabilities 620,287 587,308 Minority interest in equity of consolidated affiliates 2,367 1,501 Capital stock 11 11 Accumulated gains (losses) – net Investment securities (2,251 ) 110 Currency translation adjustments 4,816 7,472 Cash flow hedges (2,096 ) (727 ) Benefit plans (84 ) (105 ) Additional paid-in capital 12,570 12,564 Retained earnings 42,732 38,351 Total shareowner’s equity 55,698 57,676 Total liabilities and equity $ 678,352 $ 646,485 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $385 million and $6,750 million at September 30, 2008, and December 31, 2007, respectively. See accompanying notes. (4) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Nine months ended September 30 (In millions) 2008 2007 Cash flows – operating activities Net earnings $ 6,672 $ 7,056 Loss from discontinued operations 568 1,986 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 6,629 5,854 Decrease in accounts payable (669 ) (1,359 ) Provision for losses on financing receivables 4,453 3,132 All other operating activities 491 (2,454 ) Cash from operating activities – continuing operations 18,144 14,215 Cash from operating activities – discontinued operations 506 4,757 Cash from operating activities 18,650 18,972 Cash flows – investing activities Additions to property, plant and equipment (9,468 ) (10,334 ) Dispositions of property, plant and equipment 7,286 7,218 Increase in loans to customers (294,232 ) (263,798 ) Principal collections from customers – loans 268,873 237,354 Investment in equipment for financing leases (18,464 ) (19,556 ) Principal collections from customers – financing leases 18,316 18,057 Net change in credit card receivables (2,852 ) 3,281 Payments for principal businesses purchased (24,989 ) (7,522 ) Proceeds from sale of discontinued operations 5,220 – Proceeds from principal business dispositions 4,422 1,102 All other investing activities (2,948 ) (4,519 ) Cash used for investing activities – continuing operations (48,836 ) (38,717 ) Cash used for investing activities – discontinued operations (625 ) (4,777 ) Cash used for investing activities (49,461 ) (43,494 ) Cash flows – financing activities Net decrease in borrowings (maturities of 90 days or less) (16,949 ) (8,467 ) Newly issued debt Short-term (91 to 365 days) 26,982 815 Long-term (longer than one year) 72,133 75,995 Non-recourse, leveraged lease 113 24 Repayments and other debt reductions Short-term (91 to 365 days) (41,793 ) (32,252 ) Long-term (longer than one year) (2,593 ) (3,697 ) Non-recourse, leveraged lease (524 ) (681 ) Dividends paid to shareowner (2,291 ) (5,871 ) All other financing activities (750 ) (1,068 ) Cash from financing activities – continuing operations 34,328 24,798 Cash used for financing activities – discontinued operations (4 ) (5 ) Cash from financing activities 34,324 24,793 Increase in cash and equivalents 3,513 271 Cash and equivalents at beginning of year 9,739 12,629 Cash and equivalents at September 30 13,252 12,900 Less cash and equivalents of discontinued operations at September 30 177 165 Cash and equivalents of continuing operations at September 30 $ 13,075 $ 12,735 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.Summary of Significant Accounting Policies Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). Preparing financial statements in conformity with GAAP requires us to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ from those estimates. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. It is suggested that these condensed, consolidated financial statements be read in conjunction with the financial statements and notes thereto included in our Form 8-K dated October 8, 2008. See Note 1 to the consolidated financial statements for the year ended December 31, 2007, included in our Form 8-K dated October 8, 2008, which discusses our consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. General Electric Capital Services, Inc. (GECS) owns all of the common stock of General Electric Capital Corporation (GE Capital or GECC). All of our outstanding common stock is owned by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. GECS includes Commercial Lending and Leasing (CLL), Real Estate, GE Money, GECAS and Energy Financial Services.
